         Case 3:20-cv-01213-MPS Document 43 Filed 02/11/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                              :
 KEVIN W. CURRYTTO,                           :
      Plaintiff,                              :          CASE NO. 3:20-cv-1213 (MPS)
                                              :
        v.                                    :
                                              :
 JANE DOE #1, et al.,                         :
      Defendants.                             :
                                              :          FEBRUARY 11, 2021
                                              :

_____________________________________________________________________________

                     RULING ON DEFENDANTS’ MOTION TO DISMISS

       Plaintiff Kevin W. Currytto has filed this action under 42 U.S.C. § 1983 challenging his

medical care. Following initial review, the following claims remain: deliberate indifference to

medical needs and related state law negligence/medical malpractice claims against defendants

Santassico, Nurse Doe #1, Furey, Preston, Bretton, Wright, Dyle, Beckford, O’Connor, Dorsko,

and Officer Doe, a retaliation claim against defendants Beckford and Nurse Doe, and state law

negligence claims relating to inadequate treatment against defendants Chris Doe, Dyle, and Jane

Doe.

       The defendants have filed a motion to dismiss arguing that this case is barred by a release

the plaintiff executed when he settled two other federal cases. In response, the plaintiff contends

that the release was limited to the two cases he settled. For the following reasons, the motion to

dismiss is denied.

I.     Standard of Review

       To withstand a motion to dismiss filed pursuant to Federal Rule of Civil Procedure
         Case 3:20-cv-01213-MPS Document 43 Filed 02/11/21 Page 2 of 4




12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The plausibility standard is not a probability

requirement; the pleading must show, not merely allege, that the pleader is entitled to relief. Id.

Legal conclusions and “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements,” are not entitled to a presumption of truth. Id. However, when

reviewing a motion to dismiss, the court must draw all reasonable inferences in the non-movant’s

favor. Graziano v. Pataki, 689 F.3d 110, 114 (2d Cir. 2012).

I.     Discussion

       The defendants do not address the plausibility of the plaintiff’s claims in their motion.

Instead, they argue that the Court should dismiss this case because the claims are barred by the

release included in the settlement agreement the plaintiff signed to resolve two other cases,

Currytto v. Furey, No. 3:18-cv-1696(JAM), and Currytto v. Semple, No. 3:18-cv-1392(JAM).

       Release is an affirmative defense. See Fed. R. Civ. P. 8(c)(1). “Dismissal under Fed. R.

Civ. P. 12(b)(6) is appropriate when a defendant raises … an affirmative defense and it is clear

from the face of the complaint, and matters of which the court may take judicial notice, that the

plaintiff’s claims are barred as a matter of law.” Staehr v. Hartford Fin. Servs. Grp., Inc., 547

F.3d 406, 425 (2d Cir. 2008).

       The plaintiff does not refer to the release in his complaint or incorporate it by reference.

“A court may take judicial notice of a document filed in another court not for the truth of the

                                                 2
            Case 3:20-cv-01213-MPS Document 43 Filed 02/11/21 Page 3 of 4




matters asserted in the other litigation, but rather to establish the fact of such litigation and

related filings.” Global Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir.

2006). Here, the release was not filed in the settled cases. As the facts supporting the defense do

not appear on the face of the complaint and are not judicially noticeable, the motion to dismiss is

denied.

          In addition, even if the Court were to consider the release, the defendants’ motion would

fail. The release states:

                 The plaintiff hereby releases each of the defendants as follows:
                 Plaintiff Kevin W. Currytto, individually and on behalf of his
                 heirs, beneficiaries, successors and assigns, for and in
                 consideration of the payment of the proceeds of this settlement,
                 and other valuable considerations, the receipt of which is hereby
                 acknowledged, does herewith release and forever discharge
                 defendants Richard Fury, Mark Frayne, Matthew Clark and
                 Sharon Beckford, in addition to the defendants referenced in Case
                 Number 3:18-CV-1392 as if set forth more fully herein, and all
                 other present and former officers and employees of the State of
                 Connecticut, their heirs, successors and assigns, from all actions,
                 causes of action, suits, claims, controversies, damages and
                 demands of every nature and kind, including attorneys’ fees and
                 costs, monetary and equitable relief, which the plaintiff, its heirs,
                 successors and assigns ever had, now have or hereafter can, shall
                 or may have for, upon, or by reason of any matter, cause or thing
                 whatsoever from the beginning of the world to the date of this
                 Release of Liability, including but not limited to acts arising out
                 of, or in any way related to the incidents or circumstances which
                 formed the basis of the above-captioned lawsuit. Said release of
                 liability is limited to the suits identified above.

Settlement and Release Agreement, Defs.’ Mem. Attachment A, ¶ 4, ECF No. 40-2 at 3-4

(emphasis added).

          Although the release includes broad release language, it also specifically refers to the

defendants in the two settled cases and states that the release of liability is limited to those two

                                                   3
         Case 3:20-cv-01213-MPS Document 43 Filed 02/11/21 Page 4 of 4




cases. At best for the defendants, there is an issue of fact regarding the meaning of the release,

one that cannot be resolved on a motion to dismiss.

III.   Conclusion

       The defendants’ motion to dismiss [ECF No. 40] is DENIED without prejudice.

       SO ORDERED at Hartford, Connecticut, this 11th day of February 2021.



                                                       /s/
                                              Michael P. Shea
                                              United States District Judge




                                                 4
